 



Exhibit 10.5
AMENDMENT TO DISTRIBUTION SERVICES AGREEMENT
THIS AMENDMENT TO DISTRIBUTION SERVICES AGREEMENT (“Amendment”) is entered into
as of October 11, 2006, by and between Connetics Corporation (“Connetics”) and
AmerisourceBergen Drug Corporation (“AmerisourceBergen”). Connetics and
AmerisourceBergen entered into that certain Distribution Services Agreement
dated September 30, 2005 (“Agreement”). Capitalized terms not defined herein
shall have the meaning ascribed to such terms in the Agreement. The Parties
desire to amend the Agreement as set forth below.
AGREEMENT

1.   The first sentence of Section 2.3.1 of the Agreement is hereby deleted and
replaced in its entirety with the following:

2.3.1 Inventory Levels. AmerisourceBergen will use reasonable efforts during the
Commitment Period to maintain an inventory level of ** based on Average Weekly
Movement; provided, if at any time the inventory level of a particular SKU falls
**, the Parties shall use reasonable efforts to work together to maintain the
inventory level for such SKU at **.

2.   Section 2.3.2 of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3.2 Purchase Limits. Connetics agrees to ship any AmerisourceBergen purchase
order in full provided the purchase order is consistent with the inventory level
set forth above in Section 2.3.1. Connetics has the right to question any
purchase order that exceeds AmerisourceBergen’s Average Weekly Movement by ** or
that is not consistent with the inventory level set forth above in
Section 2.3.1. Connetics has the right to cancel any quantities for which
AmerisourceBergen is not able to provide reasonable justifications and/or
explanations.

3.   A new Section 2.3.3 is hereby added to the Agreement as follows:

2.3.3 Weekly Purchasing. During the Commitment Period, AmerisourceBergen will
use its reasonable efforts to purchase Product weekly from Connetics based on
the inventory level set forth above in Section 2.3.1. AmerisourceBergen shall
not intentionally manipulate the inventory level set forth above through
AmerisourceBergen’s return of Product to Connetics.

4.   The remaining provisions of the Agreement shall continue in full force and
effect as though fully set forth in this Amendment. Any conflict between the
provisions of this Amendment and the Agreement shall be resolved in favor of
this Amendment.

The Parties have duly executed this Amendment as of the day first written above.

                    AMERISOURCEBERGEN DRUG CORPORATION       CONNETICS
CORPORATION
 
               
By:
  /s/ Anthony T. Jackson       By:   /s/ Greg Vontz
 
               
Name:
  Anthony T. Jackson       Name:   Greg Vontz
Title:
  V.P. Brand RX       Title:   President & COO

**   Portions of this exhibit have been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

